Citation Nr: 0633028	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected residuals of prostate cancer, status 
post prostatectomy and stress incontinence.


REPRESENTATION

Veteran represented by:	Richard M. Yurko, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO granted service connection for 
prostate cancer status post prostatectomy with occasional 
stress incontinence (prostate cancer) and assigned a 
noncompensable rating, effective from June 15, 2001.  The 
veteran disagreed with the initial non-compensable rating 
assigned.  

During the pendency of the appeal, the RO increased the 
initial noncompensable rating for the service-connected 
prostate cancer to 20 percent, effective from June 15, 2001.  
As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in July 
2006.  A transcript of his testimony has been associated with 
the claims file.  At his hearing, the veteran testified that 
ever since the removal of his prostate, he has been unable to 
control his bowel gas, and that has become a significant 
problem.  The veteran's attorney pointed out that the RO has 
not addressed these assertions.  Importantly, at the 
veteran's personal hearing, he submitted a July 2006 opinion 
from his private doctor who opined that removal of the 
prostate may have effects on the lower gastrointestinal 
system, and therefore may cause problems with controlling 
flatus and bowel movements.  In this regard, the Board is 
aware that the veteran waived initial RO review of the newly 
submitted July 2006 opinion referred to hereinabove; however, 
this is a separate disability and must be adjudicated as 
such.  Thus, the Board refers to the RO for appropriate 
action the issue of entitlement to service connection, on a 
secondary basis, for a gastrointestinal disability, claimed 
as a residual of the service-connected prostate cancer.  


FINDING OF FACT

The veteran's service-connected prostate cancer has been 
productive of residuals that more nearly approximate that of 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night and mild 
stress incontinence, since the effective date of service 
connection; neither daytime voiding interval of less than one 
hour, awakening to void five or more times per night, nor the 
wearing of absorbent materials has ever been shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
evaluation in excess of 20 percent for residuals of prostate 
cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.115a, 4.115b, 
Diagnostic Code 7527 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In July 2001 and May 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
June 2004 statement of the case (SOC) and April 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the June 2004 
SOC and April 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, no change in disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.


II.  Increased Ratings

The veteran seeks a higher initial rating for the service-
connected residuals of prostate cancer, status post 
prostatectomy with mild stress incontinence.  As noted 
hereinabove, the veteran has testified that his basis for 
warranting an increased rating is because he has increased 
problems with controlling flatulence and bowel movements, 
which he believes is related to the removal of the prostate.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran's residuals of prostate cancer have been 
evaluated as 20 percent disabling, since the effective date 
of service connection, under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7527.  Pursuant to the provisions of 
Diagnostic Code 7527, postoperative residuals of the prostate 
gland are evaluated under either voiding dysfunction, renal 
dysfunction, or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2006).

Applying these regulations and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the prostatectomy was a voiding 
dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Under the subcategory of voiding dysfunction, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed less than 2 times per day warrants a 20 
percent rating; the wearing of absorbent materials that must 
be changed two to four times per day warrants a 40 percent 
rating; and the wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating.  A 60 percent rating is the maximum rating available 
under voiding dysfunction.  38 C.F.R. § 4.115a (2006).  

This is an initial rating case and consideration has been 
given to 'staged ratings' since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. 119.  As the RO 
increased the initial disability rating from 0 to 20 percent 
effective from June 15, 2001, the effective date of service 
connection, the Board must evaluate whether an increased 
rating in excess of 20 percent was warranted since the 
effective date of service connection.  

The record reflects that the veteran was diagnosed with 
prostate cancer in February 1999 and underwent a radical 
prostatectomy later that month.  

At VA examination in December 2001, the veteran denied 
dysuria, hesitancy and/or difficulty with stream.  He 
reported occasional, non-problematic, stress incontinence.  
He denied urinary tract infections.  He reported erectile 
dysfunction.  The diagnosis was status post prostate cancer 
with prostatectomy and resultant stress incontinence and 
erectile dysfunction.  

At VA examination in November 2004, the veteran reported that 
he worked the nightshift, and that he had to void 4 to 5 
times during the nightshift.  The veteran voided occasionally 
during the day which is when he slept.  The veteran reported 
a good stream and occasional urgency.  The veteran explained 
that he would occasionally lose urine when his bladder was 
full or when he strained.  Additionally, he would have some 
urine loss after urination.  He did not wear a pad; however 
at the end of the day there were often urine spots on his 
shorts.  The veteran denied urinary tract infections, renal 
colic or bladder stones.  The examiner indicated that his 
residuals of prostate cancer, as noted herein, had a minimal 
effect on his occupation and daily activities.  The 
impression was history of radical prostatectomy for prostate 
cancer with residual mild incontinence and erectile 
dysfunction.  

Upon review, the Board finds that at the time of both the 
2001 and the 2004 VA examinations, the veteran's residuals of 
prostate cancer did not meet the criteria for a higher 40 
percent rating on the basis of urine leakage or urinary 
frequency, as defined by 38 C.F.R. § 4.115a.  The medical 
evidence consistently demonstrates mild stress incontinence, 
without the use of absorbent materials.  Additionally, the 
veteran's voiding frequency has been described as 4 to 5 
times during the nightshift at work, and occasionally during 
the day while sleeping.  The criteria for the higher 40 
percent rating evaluation requires that the veteran must have 
to change the absorbent materials between two to four times 
per day; and/or daytime voiding interval less than one hour 
or awakening to void five or more times per night.  Since 
there is no evidence that the veteran wore absorbent 
materials and since there is no evidence that the veteran's 
voiding frequency more nearly approximates a daytime voiding 
interval less than one hour or awakening to void three to 
four times per night, the veteran's disability is best 
characterized by the currently assigned 20 percent rating.  
38 C.F.R. § 4.115a.

The Board is mindful that this case presents a unique set of 
circumstances with regard to the veteran's voiding pattern.  
Specifically, the veteran works the nightshift, so his 
"daytime" voiding pattern occurs during his sleeping hours 
and his "nighttime" voiding pattern occurs during his 
waking hours.  Nevertheless, even when the criteria are 
adjusted by analogy to reflect this unique voiding pattern, 
the veteran's voiding frequency does not more nearly 
approximate the criteria for the next higher, 40 percent, 
rating.  In other words, the medical evidence of record does 
not suggest that the veteran voids at intervals of less than 
one hour during his waking hours, or that he wakes up to 
void, during his sleeping hours, five or more times per 
night.  

A rating in excess of 20 percent is not assignable based on 
obstructed voiding or urinary tract infection, as these 
conditions have never been demonstrated.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 20 percent for the veteran's service-
connected prostate cancer residuals.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

Importantly, however, the Board once again notes that the 
veteran has alleged that he has significant inability to 
control his bowel gas, and that has caused a considerable 
effect on his activities of daily living.  Although the 
veteran provided an opinion relating the gastrointestinal 
disability to the service-connected prostate cancer, status 
post prostatectomy, the Board does not have jurisdiction at 
this time to adjudicate a claim of service-connection for a 
gastrointestinal disorder, claimed as secondary to the 
service-connected prostate cancer status post prostatectomy 
with stress incontinence, because the issue has not yet been 
developed at the RO.  

ORDER

An initial rating in excess of 20 percent for the service-
connected prostate cancer status post prostatectomy with mild 
stress incontinence is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


